



EXHIBIT 10.2




[NAME] - Equity Award Notification


[DATE] Performance-Based Restricted Stock Unit (PRSU) Award
Target Grant Value: $[_____]
Number of Shares: Based on [DATE]
Award Type
Number of Shares
PRSUs
[_____]



Note: The terms of the [DATE] Annual Equity Award are in accordance with the
terms and conditions of the Ralph Lauren Corporation 2010 Long-Term Incentive
Plan as well as with the terms and conditions of executive’s employment
agreement date [DATE]. These awards are contingent upon signing the PRSU Equity
Agreement which will be presented for execution on [DATE].


Information concerning goals is strictly confidential


PRSUs:


•
Vest over three-year period in one-third increments beginning FY19 if the FY18
performance goal (Operating Margin of [__]%) is achieved and certified by the
Compensation and Organizational Development Committee, and employment is
continuous through each vesting date (unless otherwise provided for in the
employment agreement).







1